Mr. Justice Van Orsdel
delivered the opinion of the Court:
With this description of the inventions in issue before us, we come to the points on which this interference must turn. They consist, we think, (1) in the arrangement of the cylinders in Bechman’s press in a single plane, as against Scott’s two parallel planes, one above the other; and (2) in the ability of Bechman to deliver a full web or sheet from any perfecting mechanism to any folder, as compared to the inability of Scott to accomplish this feat.
*328Count 1 calls for a plurality of sets of cylinders'in adjacent sets arranged end to end, and count 2 for a series of coacting plate and impression cylinders arranged end to end. In our opinion, this requirement can only be found in the Beehman machine, where the plurality of sets of cylinders in the four perfecting mechanisms, which, in the aggregate, make up the press, are arranged end to end in alignment and on the same plane. In the Scott machine, only the cylinders of the two perfecting mechanisms on the same plane are arranged end to end. The language of the counts must be construed as referring to all of the sets of cylinders of the perfecting mechanisms embraced in the respective machines as constituting the plurality adjacently situated in series end to end.
The counts also require that the web-guides shall be so related to the perfecting mechanisms and the folders that a full web or sheet from any cylinder may be directed to any folder. This interpretation must obtain for the reason that Bechman’s press is capable of accomplishing this result, and a reasonable interpretation of the cotints calls for its accomplishment. Therefore, before Scott can make the claims, he must be able to show that his press is capable of doing the same thing. It is conceded that the result which is attained by Beehman cannot be accomplished on the Scott press. This is a material and controlling element of both counts, and the conceded inability of Scott’s press to accomplish this result forces us to the conclusion that he is not entitled to make the claims.
It is unnecessary to pass upon the other points advanced by the appeal, since the ones considered are decisive of the case. The decision of the Commissioner of Patents is affirmed as to count 1, and reversed as to count 2. The clerk is directed to certify these proceedings as by' law required.

No. 958 reversed; and No. 959 affirmed.